In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0980V
                                        UNPUBLISHED


    KIMBERLY AXELROD,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: May 10, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Compensation Under the Vaccine
    HUMAN SERVICES,                                         Program; Offset; Section 15(g);
                                                            Claim of Subrogation by Private
                       Respondent.                          Health Care Insurance; Section
                                                            15(h).


LeeAnne Pedrick, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Nina Ren, U.S. Department of Justice, Washington, DC, for Respondent.

               RULING ON INABILITY TO CLAIM PRIVATE HEALTH CARE
                    INSURANCE OFFSET IN VACCINE PROGRAM 1

      On May 9, 2022, Kimberly Axelrod (“Petitioner”) filed a motion for a ruling
concerning how Sections 15(g) and (h) of the National Childhood Vaccine Injury
Compensation Program (the “Vaccine Act” or “Program”)2 pertains to the present case.

        Petitioner has been contacted by Optum, on behalf of her healthcare insurer United
Healthcare, regarding recoupment of benefits under a right of subrogation set forth in the
insurance policy. Thus, Petitioner seeks to clarify whether her health care insurer is
entitled to reimbursement of benefits that it has paid if Petitioner recovers monies in her
Vaccine case.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 The National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-10 et seq. Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.
         Under the Vaccine Program, a petitioner may recover actual and projected
unreimbursable expenses, lost wages, and pain and suffering, and an award of $250,000
if the injury resulted in death. Section 15(a); see also Helman v. Sec’y of Health & Hum.
Servs., No. 10-813V, 2014 WL 3589564, at *1 (Fed. Cl. Spec. Mstr. June 24, 2014) (citing
Bruesewitz v. Wyeth, LLC, 131 S.Ct. 1068, 1074 (2011)). But such compensation
elements are limited by subsequent sections of the Act. Thus, punitive and exemplary
damages are prohibited, and for unreimbursable expenses and pain and suffering,
compensation may be provided only for the “health, education, or welfare of the person
who suffered the vaccine-related injury.” Section 15(d).

        Additionally, total recoverable compensation for an established vaccine injury is
offset by amounts paid or expected to be paid under an insurance policy and certain State
or Federal programs. Section 15(g).3 Thus, the Vaccine Act always and by its own terms
functions as a secondary payer to a petitioner’s health care insurance. Any entitlement
award paid to a petitioner cannot include amounts paid or expected to be paid under his
or her existing health care insurance policy. The Act also prohibits any health insurance
policy from “mak[ing] payment of benefits under the policy secondary to the payment of
compensation under the Program.” Section 15(h).

       In light of the above, it is readily evident that the plain language of the Vaccine Act
does not authorize reimbursement for benefits already paid under Petitioner’s health care
insurance policy. This means that if Petitioner is successful in establishing
entitlement to a Vaccine Act award, her insurer cannot be reimbursed by the
Vaccine Program for its payments for Petitioner’s treatment in connection with the
injury, sickness, accident, or condition which has been alleged. Petitioner shall so
inform any entity that indicates the intent to act in controversion of the Act’s requirements.

      Any questions about this order or about this case generally may be directed to OSM
attorney Kate Burmeister at (202) 357-6370 or Kate_Burmeister@cfc.uscourts.gov.

         IT IS SO ORDERED.
                                                                      s/Brian H. Corcoran
                                                                      Brian H. Corcoran
                                                                      Chief Special Master




3
    As Section 15(g) specifically states:

                   Payment of compensation under the Program shall not be made for any
                   item or service to the extent that payment has been made, or can
                   reasonably be expected to be made, with respect to such item or service
                   (1) under any State compensation program, under an insurance policy, or
                   under any Federal or State health benefits program (other than under title
                   XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), or (2) by an entity
                   which provides health services on a prepaid basis.

                                                        2